DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 11/3/21, with respect to claims 1, 6-8, 11-12, 17-18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 6-8, 11-12, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12, and 18, the prior art of record does not teach or suggest a display panel comprising a first substrate; a second substrate spaced apart from and opposite to the first substrate, the second substrate comprising sequentially stacked a basal substrate layer of an array substrate, a gate electrode insulating layer, color resist layer, a protective layer, and a pixel electrode layer, the color resist layer comprising a first color resist, a second color resist, and a third color resist, a thickness of the third color resist being less than a thickness of the first color resist or a thickness of the second color resist, wherein a thickness of the protective layer facing the third color resist is smaller than a thickness of the protective layer facing the first color resist and the second color resist, wherein the first color resist is a red color resist, the second color resist is a green color resist, and the third color resist is a blue color resist; the thickness of the first color resist is approximately equal to the thickness of the second color resist, in combination with the remaining features recited in the claim.
The prior art of Ochiai (US 2003/0025857 A1 of record) discloses a first substrate; a second substrate spaced apart from and opposite to the first substrate, the second substrate comprising sequentially stacked a basal substrate layer of an array substrate, a gate electrode insulating layer, color resist layer, a protective layer, and a pixel electrode layer, the color resist layer comprising a first color 
Therefore, Claims 1, 12, and 18 are allowed. Claims 6-8, 11, and 17 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871